DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered. 
Claims 1-4 and 12-15 are currently pending.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of impingement apertures including apertures of different nonaxisymmetric shape as claimed in claims 1 and 12, and the plurality of impingement apertures including apertures having a different number of walls, i.e. a different shape, as claimed in claims 3-4 and 14-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Figs. 3 and 4 are the only figures which show a plurality of impingement apertures, and those shown in Fig. 4 are all of the claimed crescent-shape (each shown having two walls in Fig. 4, while Fig. 10 shows a crescent-shape per para. 0061 of more than two walls), but Fig. 4 does not show the plurality includes impingement apertures with one wall, more than two walls or shapes different from the two wall crescent-shape.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 12 claim a plurality of impingement apertures having a nonaxisymmetric shape and the plurality has a crescent-shape, a star shape, or a comma shape. Each of these three claimed shapes has two or more walls. Dependent claims 3 and 14 additionally claim an impingement aperture with only one wall and dependent claims 4 and 15 additionally claim an impingement aperture with more than two walls. The difference in the number of walls of an impingement aperture is also indicative of a difference in shape. The recitation “at least one of the plurality” in claims 3 and 14 and in claims 4 and 15 indicates a mix of different shapes in the same plurality of impingement apertures.
However, the original specification and drawings do not support having
impingement apertures of different shapes in the combustor shell. Figs. 3 and 4 are the only figures which show a plurality of impingement apertures, and those shown in Fig. 4 are all of the claimed crescent-shape (each shown having two walls in Fig. 4, while Fig. 10 shows a crescent-shape per para. 0061 of more than two walls), but Fig. 4 does not show the plurality includes impingement apertures with one wall, more than two walls or shapes different from the two wall crescent-shape. The specification discusses an impingement aperture which may be of different nonaxisymmetric shapes which are shown in Figures 6-10, but does not discuss having a plurality of impingement apertures of more than one nonaxisymmetric shape in the combustor shell. In other words, the specification and drawings do not describe or show a mix of differently shaped impingement apertures in the combustor shell.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 8-9 and claim 12 recites in lines 10-11: 
A) “a plurality of impingement apertures that have a nonaxisymmetric shape” which is unclear as to whether this recitation means:
1) the plurality of impingement apertures together form a shape which is a nonaxisymmetric shape; in other words the plurality of impingement apertures are arranged in a pattern which has a nonaxisymmetric shape;
or
2) the shape of an individual aperture is of nonaxisymmetric shape, such that the plurality of impingement apertures has an impingement aperture having a nonaxisymmetric shape;
or
3) each of the plurality of impingement apertures has the same nonaxisymmetric shape;
4) each of the plurality of impingement apertures has a nonaxisymmetric shape which is not necessarily the same for each of the impingement apertures.

Claim 1 also recites in lines 12-13 and claim 12 also recites in lines 15-16: 
B) “wherein the plurality of impingement apertures has a crescent-shape, a star shape, or a comma shape” which is unclear as to whether the recitation means:
5) the plurality of impingement apertures together form a shape which is a crescent-shape, a star shape, or a comma shape; in other words the plurality of impingement apertures are arranged in a pattern which has a crescent-shape, a star shape, or a comma shape, 
or
6) one of the recited shapes pertains to the shape of an individual aperture such that the plurality of impingement apertures has an impingement aperture having a crescent-shape, a star shape, or a comma shape,
or 
7) each of the plurality of impingement apertures has the same shape which is a crescent-shape, a star shape, or a comma shape.
In addition, claims 1 and 12 are unclear as to whether the claimed shape of recitation B is the nonaxisymmetric shape of recitation A or is in addition to the nonaxisymmetric shape of recitation A. 
Therefore, one of ordinary skill in the art is not able to determine the scope of what is being claimed by claims 1 and 12 which renders each of the claims indefinite.

Claims 3 and 14 each recite “wherein at least one of the plurality of impingement apertures has only one wall that extends from the outer surface to the inner surface through the combustor shell” but each of the shapes of crescent, star or comma recited in claims 1 and 12, from which claims 3 and 14 respectively depend, has more than one wall.  Therefore, it is unclear how at least one of the plurality of impingement apertures of the recited shapes of claims 1 and 12 can have only one wall as recited in claims 3 and 14, such that one of ordinary skill in the art does not understand what structure is being claimed in claims 3 and 14 which renders the claims indefinite.

Claims dependent upon the claims rejected above are also rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-4 and 12-15 is/are rejected under 35 U.S.C. 103 as unpatentable over Yamane et al. 20140238028 in view of Whitfield et al. 20190169998.

Regarding independent claim 1, as best understood Yamane discloses a combustor (40 Fig. 13B para. 0084) for use in a gas turbine engine (regarded as intended use where the combustor of Yamane is capable of use in a gas turbine engine especially since a turbine blade 30 in Fig. 13A and para. 0044 is also disclosed), the combustor comprises: 
a heat shield panel (41 Fig. 13B which corresponds to 10 in Fig. 1A per para. 0087) having a first surface (surface of 10 in Fig. 1A facing away from opposing wall 20) and a second surface (surface of 10 facing opposing wall 20) opposite the first surface of the heat shield panel (second surface of 10 is opposite the first surface of 10 in Fig. 1); and 
a combustor shell (42 Fig. 13B which corresponds to 20 in Fig. 1A per para. 0087) having an inner surface (surface of 20 facing 10 in Fig. 1A) and an outer surface (surface of 20 facing away from 10 in Fig. 1A) opposite the inner surface (outer surface of 20 is opposite the inner surface of 20 in Fig. 1A), the inner surface of the combustor shell and the second surface of the heat shield panel being in a facing spaced relationship (inner surface of 20 faces second surface of 10 in annotated Fig. 1A) defining an impingement cavity (labeled in annotated Fig. 1A) therebetween, 
wherein the combustor shell further comprises a plurality of impingement apertures (2 Fig. in 1A, 2A in Fig. 2A para. 0048, 0093) that have a nonaxisymmetric shape (see 112(b): for examination purposes this recitation is interpreted as A) 3) each of the plurality of impingement apertures has the same nonaxisymmetric shape:  oval 2A in Fig. 2A para. 0066, where an oval is a nonaxisymmetric shape; a plurality of apertures 2 is shown in Fig. 1A and per para. 0010 “at least one flat impingement hole of which the opening width in the flow direction of a crossflow in the gap between the cooling target and the opposing member is greater than the opening width in a direction orthogonal with the flow direction of the crossflow in the gap” indicates a plurality and an oval has a width in the flow direction of a crossflow which is greater than the width in a direction orthogonal with the flow direction as shown in Fig. 2A such that a plurality of oval apertures is disclosed), 
wherein each of the plurality of impingement apertures perpendicularly extend from the outer surface to the inner surface through the combustor shell (impingement apertures 2 perpendicularly extend from the outer surface to the inner surface through 20 as shown in Fig. 1A). 

    PNG
    media_image1.png
    258
    540
    media_image1.png
    Greyscale


Yamane is silent wherein the plurality of impingement apertures has a crescent-shape, a star shape, or a comma shape (see 112(b): for examination purposes this recitation is interpreted as B)7) each of the plurality of impingement apertures has the same shape which is a crescent-shape, a star shape, or a comma shape).
Whitfield teaches a double wall cooling of hot section components in a gas turbine engine where the double wall includes impingement cooling holes which Whitfield calls “resupply holes” (see paras. 5 and 6). Whitfield teaches that double wall cooling with impingement apertures is also used for cooling combustor panels (Whitfield para. 5). Whitfield teaches an impingement aperture (810 in Fig. 13 and 910 in Fig. 14) has a crescent-shape (810 and 910 have a crescent-shape as seen in Figs. 13-14 and per para. 74). Whitfield teaches “geometry shape enables the control of both the magnitude and strength of the vortices within the flow region 112 being expelled into the hybrid skin core cavity cooling passage 98 downstream from the exit 114 of the resupply hole 110” in para. 63.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the plurality of impingement apertures in the invention of Yamane be modified to have a crescent-shape as taught by Whitfield in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63). The shape provides a diffused geometry that controls the relative mass and momentum mixing of the two different flows to achieve desired flow (see Whitfield paras. 7 & 63).

Regarding independent claim 12, as best understood Yamane discloses a combustor (40 Fig. 13B para. 0084) comprising: 
a heat shield panel (41 Fig. 13B which corresponds to 10 in Fig. 1A per para. 0087) having a first surface (surface of 10 in Fig. 1A facing away from opposing wall 20) and a second surface (surface of 10 facing opposing wall 20) opposite the first surface of the heat shield panel (second surface of 10 is opposite the first surface of 10 in Fig. 1); and 
a combustor shell (42 Fig. 13B which corresponds to 20 in Fig. 1A per para. 0087) having an inner surface (surface of 20 facing 10 in Fig. 1A) and an outer surface (surface of 20 facing away from 10 in Fig. 1A) opposite the inner surface (outer surface of 20 is opposite the inner surface of 20 in Fig. 1A), the inner surface of the combustor shell and the second surface of the heat shield panel being in a facing spaced relationship (inner surface of 20 faces second surface of 10 in annotated Fig. 1A) defining an impingement cavity (labeled in annotated Fig. 1A) therebetween, 
wherein the combustor shell further comprises a plurality of impingement apertures (2 Fig. in 1A, 2A in Fig. 2A para. 0048, 0093) that have a nonaxisymmetric shape (see 112(b): for examination purposes this recitation is interpreted as A) 3) each of the plurality of impingement apertures has the same nonaxisymmetric shape:  oval 2A in Fig. 2A para. 0066, where an oval is a nonaxisymmetric shape; a plurality of apertures 2 is shown in Fig. 1A and per para. 0010 “at least one flat impingement hole of which the opening width in the flow direction of a crossflow in the gap between the cooling target and the opposing member is greater than the opening width in a direction orthogonal with the flow direction of the crossflow in the gap” indicates a plurality and an oval has a width in the flow direction of a crossflow which is greater than the width in a direction orthogonal with the flow direction as shown in Fig. 2A such that a plurality of oval apertures is disclosed), 
wherein each of the plurality of impingement apertures perpendicularly extend from the outer surface to the inner surface through the combustor shell (impingement apertures 2 perpendicularly extend from the outer surface to the inner surface through 20 as shown in Fig. 1A). 
Yamane does not explicitly disclose a gas turbine engine, comprising: a combustor section; and the combustor housed within the combustor section; and wherein the plurality of impingement apertures has a crescent-shape, a star shape, or a comma shape (see 112(b): for examination purposes this recitation is interpreted as B)7) each of the plurality of impingement apertures has the same shape which is a crescent-shape, a star shape, or a comma shape).
 Whitfield teaches a gas turbine engine (20 Fig. 1) comprising a combustor section (26 Fig. 1 para. 49) and a combustor (56 Fig. 1 para. 51) housed within the combustor section (56 is housed with combustor section 26 in Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the combustor of Yamane housed within the combustor section of a gas turbine engine as taught by Whitfield as combining prior art elements according to known methods to yield predictable results. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). The combustor of Yamane is capable of use within the gas turbine engine of Whitfield for predictably performing combustion which would be obvious to one of ordinary skill in the art.
Yamane is silent wherein the plurality of impingement apertures has a crescent-shape, a star shape, or a comma shape (see 112(b): for examination purposes this recitation is interpreted as B)7) each of the plurality of impingement apertures has the same shape which is a crescent-shape, a star shape, or a comma shape).

Whitfield further teaches a double wall cooling of hot section components in a gas turbine engine where the double wall includes impingement cooling holes which Whitfield calls “resupply holes” (see paras. 5 and 6). Whitfield teaches that double wall cooling with impingement apertures is also used for cooling combustor panels (Whitfield para. 5). Whitfield teaches an impingement aperture (810 in Fig. 13 and 910 in Fig. 14) has a crescent-shape (810 and 910 have a crescent-shape as seen in Figs. 13-14 and per para. 74). Whitfield teaches “geometry shape enables the control of both the magnitude and strength of the vortices within the flow region 112 being expelled into the hybrid skin core cavity cooling passage 98 downstream from the exit 114 of the resupply hole 110” in para. 63.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the plurality of impingement apertures in the invention of Yamane in view of Whitfield be modified to have a crescent-shape as taught by Whitfield in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63). The shape provides a diffused geometry that controls the relative mass and momentum mixing of the two different flows to achieve desired flow (see Whitfield paras. 7 & 63).

Regarding claims 2 and 13, Yamane further discloses wherein the nonaxisymmetric shape of each of the plurality of impingement apertures extends from the outer surface to the inner surface through the combustor shell (as shown in Fig. 1A the nonaxisymmetric shape of the impingement apertures extends from the outer surface to the inner surface of 20 as the cross section is consistent from the outer surface to the inner surface).

Regarding claims 4 and 15, Yamane in view of Whitfield teaches all that is claimed in claims 1 and 12 respectively discussed above but Yamane is silent as discussed so far regarding wherein at least one of the plurality of impingement apertures has two or more walls that extend from the outer surface to the inner surface through the combustor shell. 
Whitfield teaches an impingement aperture (810 in Fig. 13 and 910 in Fig. 14) has a crescent-shape (810 and 910 have a crescent-shape as seen in Figs. 13-14 and per para. 74) and a crescent-shaped aperture has two walls (118, 120 in Figs. 13-14 and per para. 74). Whitfield teaches “geometry shape enables the control of both the magnitude and strength of the vortices within the flow region 112 being expelled into the hybrid skin core cavity cooling passage 98 downstream from the exit 114 of the resupply hole 110” in para. 63.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have at least one of the plurality of impingement apertures extending from the outer surface to the inner surface through the combustor shell in the invention of Yamane be modified to have the crescent-shape which has two walls as taught by Whitfield in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63). The shape provides a diffused geometry that controls the relative mass and momentum mixing of the two different flows to achieve desired flow (see Whitfield paras. 7 & 63).

For the purposes of examination of claims 3 and 14, different interpretations of recitations in claims 1 and 12 are used, see 112(b) rejections above.
Regarding independent claim 1, as best understood Yamane discloses a combustor (40 Fig. 13B para. 0084) for use in a gas turbine engine (regarded as intended use where the combustor of Yamane is capable of use in a gas turbine engine especially since a turbine blade 30 in Fig. 13A and para. 0044 is also disclosed), the combustor comprises: 
a heat shield panel (41 Fig. 13B which corresponds to 10 in Fig. 1A per para. 0087) having a first surface (surface of 10 in Fig. 1A facing away from opposing wall 20) and a second surface (surface of 10 facing opposing wall 20) opposite the first surface of the heat shield panel (second surface of 10 is opposite the first surface of 10 in Fig. 1); and 
a combustor shell (42 Fig. 13B which corresponds to 20 in Fig. 1A per para. 0087) having an inner surface (surface of 20 facing 10 in Fig. 1A) and an outer surface (surface of 20 facing away from 10 in Fig. 1A) opposite the inner surface (outer surface of 20 is opposite the inner surface of 20 in Fig. 1A), the inner surface of the combustor shell and the second surface of the heat shield panel being in a facing spaced relationship (inner surface of 20 faces second surface of 10 in annotated Fig. 1A) defining an impingement cavity (labeled in annotated Fig. 1A) therebetween, 
wherein the combustor shell further comprises a plurality of impingement apertures (2 Fig. in 1A, 2A in Fig. 2A para. 0048, 0093) that have a nonaxisymmetric shape (see 112(b): for examination purposes this recitation is interpreted as A)4) each of the plurality of impingement apertures has a nonaxisymmetric shape which is not necessarily the same for each of the impingement apertures:  oval 2A in Fig. 2A para. 0066, where an oval is a nonaxisymmetric shape; a plurality of apertures 2 is shown in Fig. 1A and per para. 0010 “at least one flat impingement hole of which the opening width in the flow direction of a crossflow in the gap between the cooling target and the opposing member is greater than the opening width in a direction orthogonal with the flow direction of the crossflow in the gap” indicates a plurality and an oval has a width in the flow direction of a crossflow which is greater than the width in a direction orthogonal with the flow direction as shown in Fig. 2A such that a plurality of oval apertures is disclosed), 
wherein each of the plurality of impingement apertures perpendicularly extend from the outer surface to the inner surface through the combustor shell (impingement apertures 2 perpendicularly extend from the outer surface to the inner surface through 20 as shown in Fig. 1A). 

    PNG
    media_image1.png
    258
    540
    media_image1.png
    Greyscale


Yamane is silent wherein the plurality of impingement apertures has a crescent-shape, a star shape, or a comma shape (see 112(b): for examination purposes this recitation is interpreted as B)6) one of the recited shapes pertains to the shape of an individual aperture such that the plurality of impingement apertures has an impingement aperture having a crescent-shape, a star shape, or a comma shape).
Whitfield teaches a double wall cooling of hot section components in a gas turbine engine where the double wall includes impingement cooling holes which Whitfield calls “resupply holes” (see paras. 5 and 6). Whitfield teaches that double wall cooling with impingement apertures is also used for cooling combustor panels (Whitfield para. 5). Whitfield teaches an impingement aperture (810 in Fig. 13 and 910 in Fig. 14) has a crescent-shape (810 and 910 have a crescent-shape as seen in Figs. 13-14 and per para. 74). Whitfield teaches “geometry shape enables the control of both the magnitude and strength of the vortices within the flow region 112 being expelled into the hybrid skin core cavity cooling passage 98 downstream from the exit 114 of the resupply hole 110” in para. 63.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the plurality of impingement apertures in the invention of Yamane be modified to include an impingement aperture with a crescent-shape as taught by Whitfield in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63). The shape provides a diffused geometry that controls the relative mass and momentum mixing of the two different flows to achieve desired flow (see Whitfield paras. 7 & 63).

Regarding independent claim 12, as best understood Yamane discloses a combustor (40 Fig. 13B para. 0084) comprising: 
a heat shield panel (41 Fig. 13B which corresponds to 10 in Fig. 1A per para. 0087) having a first surface (surface of 10 in Fig. 1A facing away from opposing wall 20) and a second surface (surface of 10 facing opposing wall 20) opposite the first surface of the heat shield panel (second surface of 10 is opposite the first surface of 10 in Fig. 1); and 
a combustor shell (42 Fig. 13B which corresponds to 20 in Fig. 1A per para. 0087) having an inner surface (surface of 20 facing 10 in Fig. 1A) and an outer surface (surface of 20 facing away from 10 in Fig. 1A) opposite the inner surface (outer surface of 20 is opposite the inner surface of 20 in Fig. 1A), the inner surface of the combustor shell and the second surface of the heat shield panel being in a facing spaced relationship (inner surface of 20 faces second surface of 10 in annotated Fig. 1A) defining an impingement cavity (labeled in annotated Fig. 1A) therebetween, 
wherein the combustor shell further comprises a plurality of impingement apertures (2 Fig. in 1A, 2A in Fig. 2A para. 0048, 0093) that have a nonaxisymmetric shape (see 112(b): for examination purposes this recitation is interpreted as A)4) each of the plurality of impingement apertures has a nonaxisymmetric shape which is not necessarily the same for each of the impingement apertures:  oval 2A in Fig. 2A para. 0066, where an oval is a nonaxisymmetric shape; a plurality of apertures 2 is shown in Fig. 1A and per para. 0010 “at least one flat impingement hole of which the opening width in the flow direction of a crossflow in the gap between the cooling target and the opposing member is greater than the opening width in a direction orthogonal with the flow direction of the crossflow in the gap” indicates a plurality and an oval has a width in the flow direction of a crossflow which is greater than the width in a direction orthogonal with the flow direction as shown in Fig. 2A such that a plurality of oval apertures is disclosed), 
wherein each of the plurality of impingement apertures perpendicularly extend from the outer surface to the inner surface through the combustor shell (impingement apertures 2 perpendicularly extend from the outer surface to the inner surface through 20 as shown in Fig. 1A). 
Yamane does not explicitly disclose a gas turbine engine, comprising: a combustor section; and the combustor housed within the combustor section; and wherein the plurality of impingement apertures has a crescent-shape, a star shape, or a comma shape (see 112(b): for examination purposes this recitation is interpreted as B)6) one of the recited shapes pertains to the shape of an individual aperture such that the plurality of impingement apertures has an impingement aperture having a crescent-shape, a star shape, or a comma shape).
 Whitfield teaches a gas turbine engine (20 Fig. 1) comprising a combustor section (26 Fig. 1 para. 49) and a combustor (56 Fig. 1 para. 51) housed within the combustor section (56 is housed with combustor section 26 in Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the combustor of Yamane housed within the combustor section of a gas turbine engine as taught by Whitfield as combining prior art elements according to known methods to yield predictable results. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)). The combustor of Yamane is capable of use within the gas turbine engine of Whitfield for predictably performing combustion which would be obvious to one of ordinary skill in the art.
Yamane is silent wherein the plurality of impingement apertures has a crescent-shape, a star shape, or a comma shape (see 112(b): for examination purposes this recitation is interpreted as B)6) one of the recited shapes pertains to the shape of an individual aperture such that the plurality of impingement apertures has an impingement aperture having a crescent-shape, a star shape, or a comma shape).
Whitfield further teaches a double wall cooling of hot section components in a gas turbine engine where the double wall includes impingement cooling holes which Whitfield calls “resupply holes” (see paras. 5 and 6). Whitfield teaches that double wall cooling with impingement apertures is also used for cooling combustor panels (Whitfield para. 5). Whitfield teaches an impingement aperture (810 in Fig. 13 and 910 in Fig. 14) has a crescent-shape (810 and 910 have a crescent-shape as seen in Figs. 13-14 and per para. 74). Whitfield teaches “geometry shape enables the control of both the magnitude and strength of the vortices within the flow region 112 being expelled into the hybrid skin core cavity cooling passage 98 downstream from the exit 114 of the resupply hole 110” in para. 63.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the plurality of impingement apertures in the invention of Yamane in view of Whitfield be modified to include an impingement aperture which has a crescent-shape as taught by Whitfield in order to achieve the desired mass and momentum mixing between the impingement and convective flows by modifying the geometry shape of the impingement aperture (Whitfield paras. 7 and 63). The shape provides a diffused geometry that controls the relative mass and momentum mixing of the two different flows to achieve desired flow (see Whitfield paras. 7 & 63).

Regarding claims 3 and 14, as best understood in light of 112(b) interpretations of claims 1 and 12 recitations where the plurality of impingement apertures are interpreted as being able to include apertures of more than one nonaxisymmetric shape, Yamane discloses wherein at least one of the plurality of impingement apertures has only one wall that extends from the outer surface to the inner surface through the combustor shell (the oval impingement aperture 2A in Fig. 2A para. 0066 has one wall which extends from the outer surface to the inner surface through combustor shell).


Response to Arguments
Applicants arguments regarding the drawing objection has been reconsidered but is not persuasive. The drawings (Figs. 3 and 4) show each of the plurality of impingement apertures has one shape, not a mix of apertures of different shapes. 
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new grounds of rejection rely on 103 rejections of Yamane in view of Whitfield where Whitfield teaches the claimed crescent shape. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maldonado 20130156549 teaches impingement cooling of gas turbine engine components including turbine airfoils and combustors (para. 10) where the impingement apertures have a star-like shape (paras. 13, 23, 28; Figs. 1-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.H./Examiner, Art Unit 3741   
                                                                                                                                                                                                          /KATHERYN A MALATEK/     Primary Examiner, Art Unit 3741